In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                           ____________________
                             NO. 09-12-00393-CV
                           ____________________


             IN RE COMMITMENT OF CURTIS LEE ADAMS

_______________________________________________________           ______________

                   On Appeal from the 435th District Court
                        Montgomery County, Texas
                      Trial Cause No. 01-10-06658 CV
________________________________________________________           _____________

                                   OPINION

      In an appeal from an order entered in a sexually-violent-predator proceeding,

we are asked to address whether we possess appellate jurisdiction over a 2012

order, which changed the entity that was in charge of approving where Curtis Lee

Adams resides from the Council on Sex Offender Treatment 1 to the Office of

Violent Sex Offender Management,2 by altering a 2002 final commitment order, as


      1
        CSOT is a division within the Department which administers state health
services. See Tex. Occ. Code Ann. § 110.051(a) (West 2012).
      2
        OVSOM is a state agency. See Tex. Gov’t Code Ann. § 420A.002(a) (West
2012).
                                        1
modified by a 2010 order. We conclude the trial court’s 2012 order is not

appealable; we also conclude that mandamus relief on the issues Adams raises is

not warranted. Accordingly, we dismiss the appeal for lack of jurisdiction.

      In 2002, after Curtis Lee Adams was found to be a sexually violent predator,

the trial court rendered a final judgment requiring that Adams reside in Travis

County, Texas. In 2010, the trial court entered an order that modified the 2002

judgment by requiring Adams to “reside in a Texas residential facility under

contract with the [CSOT] or at another location or facility approved by the

[CSOT].” In 2011, the Legislature transferred the responsibility for treating

sexually violent predators to the newly created OVSOM. 3 In 2012, the trial court

modified the commitment order to require that Adams “reside in a Texas

residential facility under contract with the [OVSOM] or at another location or

facility approved by the OVSOM.” Seeking to appeal the 2012 order, Adams filed

a notice of appeal after the trial court rendered the 2012 order.

      In 2012, the OVSOM requested that the trial court modify the terms of

Adams’ commitment order. Adams objected to the OVSOM’s proposed

      3
       See Act of May 30, 2003, 78th Leg., R.S., ch. 347, § 16, 2003 Tex. Gen.
Laws 1505, 1514, amended by Act of May 23, 2011, 82nd Leg., R.S., ch. 1201, §
3, 2011 Tex. Sess. Law Serv. 3197, 3199 (current version at Tex. Health & Safety
Code Ann. § 841.002(4) (West Supp. 2012)). We refer to the agencies and the
program by their acronyms throughout this opinion.
                                           2
modification of the order; he also requested that the trial court set aside the

decision it made in 2010 modifying Adams’ final commitment order. A separate

motion, jointly filed with forty-five incarcerated persons who are currently serving

prison sentences for violating the terms of their respective commitment orders,

asked that the trial court require the OVSOM to provide the individuals in the

group with sex offender treatment while they were incarcerated or to order

terminate respective final commitment orders in their respective cases. Counsel for

that group, who was also representing Adams, asked that the group’s motion be

heard with the OVSOM motion. However, the record before us does not show that

the trial court expressly ruled on the group’s jointly-filed motion.

      In July 2012, the trial court granted the OVSOM’s motion; it signed an order

stating that “The Respondent, Curtis L. Adams shall reside in a Texas residential

facility under contract with the [OVSOM] or at another location or facility

approved by the OVSOM.” In August 2012, counsel representing the group of

incarcerated individuals asking for treatment, a group that included Adams, 4 filed a

motion for a new trial or for a rehearing, asking that the group’s motion be heard.

      4
       Adams is incarcerated for violating SVP commitment requirements. See
Tex. Health & Safety Code Ann. § 841.085 (West 2010). The date Adams is
projected to be released from prison is March 28, 2016. The duties imposed by the
commitment order are suspended during his incarceration. See Tex. Health &
Safety Code Ann. § 841.150 (West Supp. 2012)
                                          3
The motion for new trial also asked that the group be allowed to present evidence,

call and cross-examine witnesses, and to consult with counsel. The record before

us does not reflect that the trial court ever ruled on the group’s motion asking for a

new trial.

                                    Jurisdiction

      In SVP commitment cases, the trial court retains jurisdiction while the

commitment order remains in effect. In re Commitment of Richards, 395 S.W.3d
905, 909 (Tex. App.—Beaumont 2013, pet. denied). Exercising its continuing

jurisdiction, the trial court, in 2012, rendered an order that effectively modified

where Adams was to live. Where Adams was living while in treatment under the

trial court’s commitment order is a matter that the trial court last addressed in its

2010 order.

      Additionally, the 2012 order that Adams attempts to appeal resulted from a

motion that the trial court considered by submission; it is not the product of a trial

in which a factfinder determined that Adams has a behavioral abnormality or that

Adams’ behavior has not changed. See Tex. Health & Safety Code Ann. § 841.062

(West 2010) (providing a right to appeal a determination after a trial finding that a

person is a sexually violent predator); id. § 841.103(c) (West 2010) (allowing a

jury trial, on request, at the hearing that follows the trial court’s preliminary

                                          4
biennial-review determination at which the burden of proof is placed on the State

to prove, beyond reasonable doubt, that the person’s behavior has not changed so

he is no longer likely to engage in a predatory act of sexual violence); see also

Richards, 395 S.W.3d at 908. Additionally, there is no language in the 2012 order

that suggests the trial court considered the 2012 order to be final. See, e.g., In re

Commitment of Davis, 291 S.W.3d 124, 128 (Tex. App.—Beaumont 2009, pet.

denied) (noting that the trial court included unmistakable language of finality).

      In In re Commitment of Cortez, we addressed our jurisdiction over an appeal

brought by another member of the same group arising from the same proceedings

that resulted in Adams’ appeal. No. 09-12-00385-CV, 2013 WL 3270613 (Tex.

App.—Beaumont June 27, 2013, no pet. h.). In Cortez, we concluded that the 2012

modified order was not final and that no statutes provided Cortez with a right of

review through interlocutory appeal. Id. at *2. The record does not reflect that the

trial court considered its 2012 order to be final regarding where Adams might be

required to live while under the terms of the order committing him for treatment.

Compare In re Commitment of Richards, 202 S.W.3d 779, 786 (Tex. App.—

Beaumont 2006, pet. denied) (biennial review order did not finally dispose of

SVP’s complaint about where he was required to reside) with Davis, 291 S.W.3d
5
at 128 (trial court’s modified judgment included unmistakable language of

finality).

       For the same reasons we articulated in Cortez, we conclude that in the

absence of a statute authorizing our review of Adams’ complaints through an

interlocutory appeal, Adams has no right to appeal the trial court’s 2012

interlocutory order. See 2013 WL 3270613, at *2. We conclude that the trial

court’s 2012 order is not appealable.

                                    Mandamus

       In response to an inquiry from this Court, Adams asks that we alternatively

consider his brief as a request for mandamus relief. In light of Adams’ request that

we review his appeal as a petition for mandamus, we also address whether Adams

has shown that he is entitled to mandamus relief. On the request of Cortez, in the

interest of judicial efficiency, and in light of the burdens on the parties, we

addressed the issues presented in Cortez’s briefs as a mandamus petition. Cortez,

2013 WL 3270613, at *2; see also CMH Homes v. Perez, 340 S.W.3d 444, 452-54

(Tex. 2011) (holding that under appropriate circumstances, an interlocutory trial

court order may be reviewed by mandamus). However, after reviewing the issues

raised by Cortez in his brief, we concluded that Cortez was not entitled to receive

mandamus relief. Cortez, 2013 WL 3270613, at **3-6. Four of Adams’ issues,

                                         6
issues one through four, concern the same matters that were raised in Cortez. We

need not readdress the matters Adams raises in issues one through four, as we

resolved those issues in Cortez. With respect to Adams’ first four issues, we

conclude that Adams, for the reasons that we stated in Cortez, is not entitled to

mandamus relief. See id. at **2-6.

      In issue five, a complaint that was not raised in Cortez, Adams contends the

trial court denied his Due Process rights by refusing to allow him to represent

himself during the proceedings at issue. See id. According to Adams, the trial court

denied his rights of Due Process because it did not allow him to represent himself

during the proceedings at issue. However, the record before us does not show that

Adams ever actually discharged counsel of record.

      Even in a proceeding where the defendant has an established right of self-

representation, the defendant is not entitled to hybrid representation. See Robinson

v. State, 240 S.W.3d 919, 923 (Tex. Crim. App. 2007) (concluding that a trial court

is free to disregard a pro se motion filed by a criminal defendant while he is

represented by counsel). Because Adams was represented by counsel that he never

discharged, and assuming without deciding that he has a right to represent himself

in the proceedings at issue, the record does not demonstrate that he attempted to




                                         7
exercise a right of self-representation. Under the circumstances, reviewing Adams’

complaint to address his claim by mandamus is not warranted.

                                   Conclusion

      We lack appellate jurisdiction to review the trial court’s 2012 order and

Adams has failed to demonstrate that this Court should issue a writ of mandamus

regarding the matters raised in Adams’ brief. Accordingly, we dismiss the appeal.

      APPEAL DISMISSED.



                                            ________________________________
                                                      HOLLIS HORTON
                                                          Justice



Submitted on May 28, 2013
Opinion Delivered August 15, 2013
Before McKeithen, C.J., Kreger and Horton, JJ.




                                        8